DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the device claims in the reply filed on 10/21/22 is acknowledged.  The traversal is on the ground(s) that the claims are not an undue burden to search-claims 11-15 have been rejoined  However, Applicant also argues that it is improper to restrict the method claims.  This is not found persuasive because method and device are separate statutory classes of invention and would require further search and consideration.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chen et al (US 2015/0194379).

1. (Original) A package comprising: 
a substrate (Fig.2 (120) [0026] comprising: at least one dielectric layer (130) [0027]; 
a plurality of interconnects comprising a first material (Fig. 15-19 (1012/1014) [0047]; and a plurality of surface interconnects  (1006/140) coupled to the plurality of interconnects, wherein the plurality of surface interconnects comprises a second material [0044; 0053-0054], and wherein a surface of the plurality of surface interconnects is planar with a surface of the substrate (Fig.23 1006/140), and an integrated device (Fig.24 (1100) coupled to the plurality of surface interconnects of the substrate through a plurality of pillar interconnects (1115) and a plurality of solder interconnects (1120).  

2. (Original) The package of claim 1, wherein the plurality of surface interconnects includes a surface pad interconnect having a surface facing the integrated device, that is planar with the surface of the substrate (Fig.24) [0059].  

3. (Original) The package of claim 1, wherein the plurality of surface interconnects (1006) is located between the plurality of interconnects (1012) and the integrated device(1100) (Fig.24) [0059]. 
4. (Original) The package of claim 1, wherein the plurality of surface interconnects is free of a seed layer (seed layer 122 is removed Fig.21-22).  

5. (Original) The package of claim 1, wherein the plurality of surface interconnects includes tin (Sn) [0044/0059].  

6. (Original) The package of claim 1, wherein the plurality of interconnects includes a trace interconnect (1012) that is embedded in the substrate through the surface of the substrate, and wherein the trace interconnect is adjacent to a substrate recess from the surface of the substrate (Fig.22A).  

7. (Original) The package of claim 6, wherein the surface of the substrate is a surface that faces the integrated device (Fig.24).  

8. (Original) The package of claim 1, wherein the plurality of interconnects includes a pad interconnect (1006 has a pad structure), wherein the plurality of surface interconnects includes a surface pad interconnect, wherein the surface pad interconnect is coupled to the pad interconnect, and wherein a surface of the pad interconnect facing the integrated device is planar with the surface of the substrate (Fig.23).  

9. (Original) The package of claim 8, wherein the integrated device is coupled to the surface pad interconnect through a pillar interconnect (1115) and a solder interconnect (1120) (Fig.24).
  
10. (Original) The package of claim 1, wherein the package is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, an internet of things (IoT) device, and a device in an automotive vehicle (inherent).  

11. (Original) A substrate comprising:
 at least one dielectric layer (Fig.2 (130) [0027]; 
a plurality of interconnects comprising a first material(Fig. 15-19 (1012/1014) [0047]; and a plurality of surface interconnects (1006/140)  coupled to the plurality of interconnects, wherein the plurality of surface interconnects comprises a second material [0044; 0053-0054], and wherein a surface of the plurality of surface interconnects (1006/140)   is planar with a surface of the substrate (Fig.23-24)  

12. (Original) The substrate of claim 11, wherein the plurality of surface interconnects is free of a seed layer (seed layer 122 is removed Fig.21-22).  
 
13. (Original) The substrate of claim 11, wherein the plurality of surface interconnects includes tin (Sn) [0044/0059].    

14. (Original) The substrate of claim 11, wherein the plurality of interconnects includes a trace interconnect (1012) that is embedded in the substrate through the surface of the substrate, and wherein the trace interconnect is adjacent to a substrate recess from the surface of the substrate (Fig. 22A).  

15. (Original) The substrate of claim 14, wherein the surface of the substrate is a surface that faces the integrated device(Fig.24).  
 
16. (Original) The substrate of claim 11, wherein the plurality of interconnects includes a pad interconnect (1006 has a pad structure), wherein the plurality of surface interconnects includes a surface pad interconnect, wherein the surface pad interconnect is coupled to the pad interconnect, and wherein a surface of the pad interconnect is planar with the surface of the substrate (Fig.23).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        



11/5/22